 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    TIMOTHY JAMES RUSSELL,                            No. 2:18-cv-2504 MCE KJN P
12                       Petitioner,
13           v.                                         ORDER
14    SUZANNE PEERY, Warden,
15                       Respondent.
16

17          Petitioner is a state prisoner, proceeding pro se, with an application for writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. On December 14, 2018, respondent filed a motion to

19   dismiss this action on the grounds that it was filed beyond the one-year statute of limitations and

20   contained an unexhausted claim. Petitioner did not file a timely opposition. On January 24,

21   2019, petitioner was ordered to show cause why the motion to dismiss should not be deemed a

22   waiver of any opposition to the granting of the motion, and he shall file an opposition. On

23   February 19, 2019, petitioner filed an opposition to the motion in response to the order to show

24   cause. (ECF No. 20.) However, page two of the opposition is missing. Petitioner addresses the

25   exhaustion issue on page one, but at the bottom of the page petitioner claims he would address the

26   facts relating to the statute of limitations, apparently on page two, but the second page is only

27   petitioner’s proof of service by mail. No substantive argument concerning the timeliness of the

28   petition was provided.
                                                        1
 1             Despite the delay already incurred, and in an abundance of caution, petitioner is granted

 2   one final opportunity to file page two of his opposition. Petitioner is cautioned that failure to

 3   timely file page two will result in only page one of his opposition being considered in addressing

 4   the motion.

 5             Accordingly, IT IS HEREBY ORDERED that within twenty-one days from the date of

 6   this order, petitioner shall submit to the court page two of his opposition.

 7   Dated: March 28, 2019

 8

 9

10

11   /russ2504.ext

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
